                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
                                                               DOC #:
 UNITED STATES OF AMERICA,
                                                               DATE FILED: 3/22/2020
                        -against-

 JORGE NAVARRO, ERICA GARCIA, MARCOS
 ZULUETA, MICHAEL TANNUZZO, GREGORY
 SKELTON, ROSS COHEN, SETH FISHMAN,                                    1:20-cr-160
 LISA GIANNELLI, JORDAN FISHMAN, RICK
 DANE, JR., CHRISTOPHER OAKES, JASON                                     ORDER
 SERVIS, KRISTIAN RHEIN, MICHAEL KEGLEY,
 JR., ALEXANDER CHAN, HENRY ARGUETA,
 NICHOLAS SURICK, REBECCA LINKE, and
 CHRISTOPHER MARINO.

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The arraignment and initial conference in this case is scheduled for March 23, 2020 at

3:30PM. To date, seventeen of the nineteen defendants named in the indictment have waived

personal appearance at the arraignment and have entered a plea of not guilty to the charges

against them. Those waivers have each been accepted by the Court. The health crisis involving

the Coronavirus and COVID-19 continues to evolve and escalate. Accordingly, it is hereby:

        ORDERED that the arraignment scheduled for March 23, 2020 at 3:30PM is adjourned

sine die.

        IT IS FURTHER ORDERED that counsel to Defendants Ross Cohen and Alexander

Chan shall promptly confer with their clients and advise the Court on or before 2:00PM on

Thursday, March 26, 2020 whether their clients, defendants Messrs. Cohen and Chan are willing

to waive personal appearance at arraignment. If so, the waiver of appearance must comply with

Fed. R. Crim. P. 10(b) and should be filed promptly via ECF.
        IT IS FURTHER ORDERED that the initial conference in this case scheduled for March

23, 2020 at 3:30PM is adjourned sine die and will be rescheduled to occur telephonically.

       IT IS FURTHER ORDERED that all time until the rescheduled date of arraignment and

initial conference shall be excluded under the Speedy Trial Act. The Court finds that in light of

the COVID-19 health crisis, and in order to protect the health of all parties to this case and their

counsel as well as the health of the public, the ends of justice served by exclusion of such time

outweighs the interest of the public and the defendant in a speedy trial. All parties are reminded

of Standing Order M-10-468, 20 Misc. 154, available on the website of the Southern District of

New York at http://www.nysd.uscourts.gov/covid-19-coronavirus.

SO ORDERED.

                                                      _________________________________
Date: March 22, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
